DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to applicants communication filed on 11/04/2019 regarding application 16/673,002. The following is the first action on the merits.

Status of Claims
	Claim(s) 1-10 are currently pending and are rejected as follows.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Claim(s) 1-10 recite the elements of  “a product positioning device”, “a hot-zone analyzing device”, “a monitor device”, and “a processing device” however, these elements do not recite any meaningful structure, material , or acts in support thereof. Therefore, examiner will 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more.

	Claim(s) 1-10 are directed towards an invention for the act of obtaining the location of various products, analyzing traffic flows of customers to determine active areas, then linking those active areas to larger regions. These actions fall within a subject matter grouping which the courts have considered ineligible (Mental Process (Observations, Evaluations, Judgements and Opinions with the aid of pen and paper)). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one or more of the statutory classes. In the instant case, Claim(s) 1-5 are directed towards a system which falls under the apparatus category. Claim(s) 6-10 are directed towards a method comprising at least one step. Accordingly all claims fall within one of the four statutory classes of invention (apparatus and method) and will be further analyzed under Step 2A.

	Independent claim 1 recites an invention for the act of obtaining the location of various products, analyzing traffic flows of customers to determine active areas, then linking those active areas to larger regions, which recites a mental process in the following limitations.
…capture an image or a video in the store
…obtain location data indicating locations of the corresponding visual symbols by analyzing the image and to retrieve information data of the plurality of products by scanning the visual symbols in the image.
…detect and record traffic flows of customers in the store in accordance with the video, and to generate a plurality of hot-zone data associated with activities of the customers at locations in the store by analyzing the traffic flows of the customers.
…define cover regions based on the locations of the corresponding visual symbols, integrate the hot-zone data falling into a common cover region, and pair the integrated hot-zone data with the information data of the corresponding visual symbol
Independent claim 6 recites an invention for the act of obtaining the location of various products, analyzing traffic flows of customers to determine active areas, then linking those active areas to larger regions, which recites a mental process in the following limitations.
Obtaining location data indicating the locations of the corresponding visual symbols by analyzing the image…
Retrieving information data of the plurality of products by canning the visual symbols in the image…
Detecting and recording traffic flows of customers in the store in accordance with the video…
Generating a plurality of hot-zone data associated with activities of the customers at locations in the store by analyzing the traffic flows of customers in the store…
Defining cover regions based on the locations of the corresponding visual symbols…
Integrating the hot-zone data falling into a common cover region, and pairing the integrated hot-zone data with the information data of the corresponding visual symbol associated with the common cover region…
Dependent claim(s) 2-5, and 7-10 further limit the abstract idea and thus are subject to the same rationale above.
Under Step 2A, Prong Two, any additional elements are analyzed to see whether the claims are “directed to” the abstract idea.
	Claim(s) 1 and 6 recite the following additional elements:
A processor
A device
These additional elements considered both as a whole or in combination do no more than recite elements that are either instructions to implement the abstract idea (“apply it”) on a generic computer (See MPEP 2106.05(f)) or are insignificant extra solution activity (See MPEP 2106.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).


	Under Step 2B, eligibility analysis evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claims (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The processor, and device are at best, the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). Additionally, the device further recites insignificant extra-solution activity (MPEP 2106.05(g)). It is recognized that the monitor device is merely an example of activities that are well-understood routine or conventional in the art , specifically that of mere data gathering (MPEP 2106.05(d)(II)). Claims that amount to nothing more than applying, or are insignificant extra-solution activity do not render an abstract idea eligible. (Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 100 USPQ2d at 1984 (warning against a §101 that turns on “the draftsman’s art”)). Therefore the claims are not eligible.
	Dependent claims 2-5, and 7-10 do not recite any further additional elements and are thus further rejected for the reasons described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 10217120 B1) in view of O’Dell (US 2006/0031148 A1)

Claim 1 –
	Shin discloses the following limitations
a device, configured to capture an image or a video in the store; (Shin: Column 5 lines 43-59, “The present invention utilizes one or more of sensing modalities to reliably and persistently track in-store behavior of people (e.g., shoppers) in retail stores. Sensing modalities track visual measurements using cameras and Wi-Fi 
a device, configured to detect and record traffic flows of customers in the store in accordance with the video, and to generate a plurality of hot-zone data associated with activities of the customers at locations in the store by analyzing the traffic flows of the customers; (Shin: Figures 21, 24, 27, and 29; Column 21 lines 25-33, “In the map generation module 2012, the traffic distribution 2000 may be visualized as a traffic distribution map 2100 of all the visitors to the area of interest over the area map as seen as FIG. 21. The traffic distribution 2000 is generated based on the physical attributes 1812 of the TripVectors 1810 of all the visitors. The traffic distribution 2000 can be overlaid in the form of trajectory lines 2104 on a map 2100 of the store-, category-, or subcategory-level planogram 2102 for a more granular look at traffic distribution.”; Column 22 lines 38-54, “In an embodiment as in FIG. 24, the store-wide shopping action distribution 2312 can be represented or visualized by being superimposed on a store map layout. The selected shopping actions 2320 are aggregated over a predetermined amount of time for all the shoppers and are overlaid on the store layout 2402 in the form of the black dots 2404. The generated map indicates areas of relatively high and low shopping activity which can then be used for store plan optimization and marketing strategy optimization. Map generation 2322 can be completed in different levels such as the store-, category-, or subcategory-level.”)
a device, configured to define cover regions based on the locations of the corresponding visual symbols, integrate the hot-zone data falling into a common cover region, and pair the integrated hot-zone data with the information data of the corresponding visual symbol associated with the common cover region. (Shin: Figure 15; Column 8 line 63 – Column 9 line 3, “The cameras are deployed in such a way that the sensing range of a camera is at least partially overlapped with that of other cameras so that any given point in the area of interest is covered by at least a certain number of cameras at the same time. Such redundancy in camera coverage allows the cameras to better understand the environment and targets of interest through a collective reasoning, resulting in a more robust and accurate target tracking.”; Column 20 lines 15-32, “The contextual attributes 1814 represent the shopper's interaction to the elements in the retail environment, including the shopper's (1) visual attention, (2) physical approaching or contact to a product or a display, (3) a set of pre-defined shopping actions such as holding a product, comparing different products, purchasing a product, etc. The contextual attributes 1814 of a shopper may be defined in various ways in different applications and also may be defined as a composite of multiple simpler actions.”; Column 38 lines 6-19, “In this configuration, buying action distributions 2600 can be measured on the store-2612 and category-levels 2614 and represented by map generation 2622 or quantitative measurements 2624 according to the same method as described in FIG. 26. Mapping buying action distributions requires an association of trajectory and transaction data 710, which is possible in this configuration. For a given shopper, the present invention uses the synthetic 
Shin does not disclose the ability to read symbols of products to determine product locations, however, O’Dell discloses the following:
a device, configured to obtain location data indicating locations of the corresponding visual symbols by analyzing the image and to retrieve information data of the plurality of products by scanning the visual symbols in the image; (O’Dell: Paragraph 9, “further includes a scanner to read identification symbols on a product, and a memory containing a program of instructions that, when executed by a processor, identifies a retail display location corresponding to the product based on scanned identification symbols and information received from a remote database. In the system, the processor is coupled to the scanner, the communication interface, and a display device…” Paragraph 27, “The user may then scan a location ID code corresponding to the card's current location (which may be located on the display pocket, for example) and the display location component 205 may determine whether the scanned card was in the correct 

At the time of applicant’s filed invention one of ordinary skill in the art would have combined the methods of Shin with the teachings of O’Dell in order to allow the already existing tracking systems to aid not only in tracking people, but also that of products. (O’Dell: Paragraph 18, “to perform various inventory management tasks, including identifying a proper location for an inventory item in a store's display, for example, as well as tracking inventory sales, inventory shelf-time, inventory shipments, etc., and for replenishing point of sale (POS) inventory stock as needed through reordering.”)

Claim 6 –
	Shin discloses the following limitations:
capturing an image or a video in the store using a monitor device; (Shin: Column 5 lines 43-59, “The present invention utilizes one or more of sensing modalities to reliably and persistently track in-store behavior of people (e.g., shoppers) in retail stores. Sensing modalities track visual measurements using cameras and Wi-Fi signal measurements from the mobile devices people carry on during their visit by using Wi-Fi sensors. The two types of measurements are integrated together to track the people throughout the store with accuracy of vision sensing and consistency of Wi-Fi signals.”)
detecting and recording traffic flows of customers in the store in accordance with the video using a second processor; (Shin: Figures 21, 24, 27, and 29; Column 21 lines 25-33, “In the map generation module 2012, the traffic distribution 2000 may be visualized as a traffic distribution map 2100 of all the visitors to the area of interest over the area map as seen as FIG. 21. The traffic distribution 2000 is generated based on the physical attributes 1812 of the TripVectors 1810 of all the visitors. The traffic distribution 2000 can be overlaid in the form of trajectory lines 2104 on a map 2100 of the store-, category-, or subcategory-level planogram 2102 for a more granular look at traffic distribution.”; Column 22 lines 38-54, “In an embodiment as in FIG. 24, the store-wide shopping action distribution 2312 can be represented or visualized by being superimposed on a store map layout. The selected shopping actions 2320 are aggregated over a predetermined amount of time for all the shoppers and are overlaid on the store layout 2402 in the form of the black dots 2404. The generated map indicates areas of relatively high and low shopping activity which can then be used for store plan optimization and marketing strategy optimization. Map generation 2322 can be completed in different levels such as the store-, category-, or subcategory-level.”)
generating a plurality of hot-zone data associated with activities of the customers at locations in the store by analyzing the traffic flows of the customers in the store using the second processor; (Shin: Figures 21, 24, 27, and 29; Column 21 lines 25-33, “In the map generation module 2012, the traffic distribution 2000 may be visualized as a traffic distribution map 2100 of all the visitors to the area of interest over the area map as seen as FIG. 21. The traffic distribution 2000 is 
defining cover regions based on the locations of the corresponding visual symbols using a processing device;  (Shin: Figure 15; Column 8 line 63 – Column 9 line 3, “The cameras are deployed in such a way that the sensing range of a camera is at least partially overlapped with that of other cameras so that any given point in the area of interest is covered by at least a certain number of cameras at the same time. Such redundancy in camera coverage allows the cameras to better understand the environment and targets of interest through a collective reasoning, resulting in a more robust and accurate target tracking.”; Column 20 lines 15-32, “The contextual attributes 1814 represent the shopper's interaction to the elements in the retail environment, including the shopper's (1) visual attention, (2) physical approaching or contact to a product or a display, (3) a set of pre-defined shopping 
integrating the hot-zone data falling into a common cover region, and pairing the integrated hot-zone data with the information data of the corresponding visual symbol associated with the common cover 21 region, by using the processing device. (Shin: Figure 15; Column 8 line 63 – Column 9 line 3, “The cameras are deployed in such a way that the sensing range of a camera is at least partially 
Shin does not disclose the ability to read symbols of products to determine product locations, however, O’Dell discloses the following:
obtaining location data indicating locations of the corresponding visual symbols by analyzing the image using a first processor; (O’Dell: Paragraph 9, “further includes a scanner to read identification symbols on a product, and a memory containing a program of instructions that, when executed by a processor, identifies a retail display location corresponding to the product based on scanned identification symbols and information received from a remote database. In the system, the processor is coupled to the scanner, the communication interface, and a display device…” Paragraph 27, “The user may then scan a location ID code corresponding to the card's current location (which may be located on the display pocket, for example) and the display location component 205 may determine whether the scanned card was in the correct location by comparing the scanned location ID with the retrieved location information. Assuming an incorrect initial placement, the PDA 10 may display and/or describe the correct location on screen 45, and the user can reshelf the card in the correct display pocket.”)
retrieving information data of the plurality of products by scanning the visual symbols in the image using the first processor; (O’Dell: Paragraph 9, “further includes a scanner to read identification symbols on a product, and a memory containing a program of instructions that, when executed by a processor, 

At the time of applicant’s filed invention one of ordinary skill in the art would have combined the methods of Shin with the teachings of O’Dell in order to allow the already existing tracking systems to aid not only in tracking people, but also that of products. (O’Dell: Paragraph 18, “to perform various inventory management tasks, including identifying a proper location for an inventory item in a store's display, for example, as well as tracking inventory sales, inventory shelf-time, inventory shipments, etc., and for replenishing point of sale (POS) inventory stock as needed through reordering.”)





Claim(s) 2 and 7 –
	Shin and O’Dell disclose the limitations of claims 1 and 6
	Shin further discloses the following:
wherein the hot-zone data associated with the activities of the customers comprises data of the stay-time of the customers, data of the number of stays of the customers, data of the number of passing of the customers, data of the main traffic flows of the customers, and data of the motion trail of the customers. (Shin: Column 1 lines 38-65, “Shopper path characteristics, or trip information, include physical coordinates of the shopper trajectory along with time-stamps of those coordinates and time lengths of said physical coordinates. The shopper paths and their associated spatial-temporal characteristics are aggregated for deeper analysis into shopping behavior trends. From these spatial-temporal characteristics, the number of people who comprise traffic, shoppers, and buyers can be determined, and those measurements form the basis of shopper behavior metrics for a retail store. In addition, category-specific shopper behavior can be measured such as the number of shoppers that visited two particular categories and in what order were those categories visited, and the number of shoppers that took a dominant path from a category.”; Column 20 lines 15-32, “The contextual attributes 1814 represent the shopper's interaction to the elements in the retail environment, including the shopper's (1) visual attention, (2) physical approaching or contact to a product or a display, (3) a set of pre-defined shopping actions such as holding a product, comparing different products, purchasing a product, etc. The contextual 


Claim(s) 3 and 8 –
	Shin and O’Dell disclose the limitations of claims 1 and 6
	Shin does not disclose the use of various visual codes; however, O’Dell discloses the following:
wherein the corresponding visual symbol is a Quick Response Code (QR code), a two-dimensional code, an optical readable code, or 4 a machine readable binary code. (O’Dell: Paragraph 6, “to count multiple inventory items on a display may involve an employee manually reading and recording product identifiers, such as a Universal Product Code (UPC), for each inventory item.”)

At the time of applicant’s filed invention one of ordinary skill in the art would have combined the methods of Shin with the teachings of O’Dell in order to allow the already existing tracking systems to aid not only in tracking people, but also that of products. (O’Dell: Paragraph 18, “to perform various inventory management tasks, including identifying a proper location for an inventory item in a store's display, for example, as well as tracking inventory sales, inventory shelf-time, inventory shipments, etc., and for replenishing point of sale (POS) inventory stock as needed through reordering.”)


Claim(s) 4 and 9 –
	Shin and O’Dell disclose the limitations of claims 1 and 6
	Shin does not disclose the use of product ID’s; however, O’Dell discloses the following:
wherein the information data of the plurality of products at least comprises product IDs of the plurality of products. (O’Dell: Paragraph 9, “further includes a scanner to read identification symbols on a product, and a memory containing a program of instructions that, when executed by a processor, identifies a retail display location corresponding to the product based on scanned identification symbols and information received from a remote database.”; Paragraph 41, “The information retrieved from the database regarding the product that is to be displayed in a designated location may include an image of the product.”)

At the time of applicant’s filed invention one of ordinary skill in the art would have combined the methods of Shin with the teachings of O’Dell in order to allow the already existing tracking systems to aid not only in tracking people, but also that of products. (O’Dell: Paragraph 18, “to perform various inventory management tasks, including identifying a proper location for an inventory item in a store's display, for example, as well as tracking inventory sales, inventory shelf-time, inventory shipments, etc., and for replenishing point of sale (POS) inventory stock as needed through reordering.”)




Claim(s) 5 and 10 –
Shin and O’Dell disclose the limitations of claims 1 and 6
	Shin does not disclose the aid of recognizing an item in a moved location; however, O’Dell discloses the following:
the product positioning device is further configured to compare the image with a previous image captured by the monitor device and to determine to update location data of the visual symbols in the store when detecting that any of the visual symbols has been moved from its original location to another location (O’Dell: Paragraph 23, “In an embodiment, the central database may contain data comprising a master chart for each retail location. Each master chart may include data for each display within the retail location, including data identifying each pocket or location within the display, the inventory item type or types that should populate each display location, the current display location of every individual inventory item in the display, and an item count or counts for each display location.”; Paragraph 37, “may be accessed to determine the correct display location of the birthday card 650, and the correct location can be compared to the current location at step 415. If an error exists (as it might if certain other items, such as cards 655, 660, or ribbon 665, had been scanned), then the user may be alerted at step 420, for example with an error message on screen 45. An input may be received to indicate whether all items at this display location have been scanned (425).”; Paragraph 41, “The information retrieved from the database regarding the product that is to be displayed in a designated location may include an image of the product. Accordingly, the user may stand before a display rack, 

At the time of applicant’s filed invention one of ordinary skill in the art would have combined the methods of Shin with the teachings of O’Dell in order to allow the already existing tracking systems to aid not only in tracking people, but also that of products. (O’Dell: Paragraph 18, “to perform various inventory management tasks, including identifying a proper location for an inventory item in a store's display, for example, as well as tracking inventory sales, inventory shelf-time, inventory shipments, etc., and for replenishing point of sale (POS) inventory stock as needed through reordering.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eppley (US 2019/023616 A1): describes a method of indoor positional and pathing tracking of customers
Strong (US 2019/0043201) describes a method for analyzing images
Rodriguez (US 2015/0310601 A1) describes a method for enhanced recognition of objects using cameras
Hurewitz (US 2014/0363059 A1) describes a method for recording customer service interactions including the generation of various heat maps
Davis (US 2013/0223673 A1) describes a method for enhanced recognition of objects using cameras



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624